             Case 1:18-cv-02498-RCL Document 32 Filed 03/01/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
WILDEARTH GUARDIANS,                           )
                                               )
                 Plaintiff,                    )
                                               )       Civil Action No. 18-2498 (RCL)
                 v.                            )
                                               )
UNITED STATES DEPARTMENT OF                    )
THE INTERIOR,                                  )
                                               )
                 Defendant.                    )
                                               )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order of January 19, 2021 the parties, by and through

undersigned counsel, report as follows.

        1.       This case concerns a Freedom of Information Act (“FOIA”) request WildEarth

Guardians (“Guardians”) submitted to the Department of the Interior (“Interior”) on October 27,

2017.

        2.       The parties previously requested, and this Court ordered, among other things, (1)

that all case deadlines are stayed pending Interior’s final responses to the FOIA request at issue

in this case; (2) that starting in July, and each month thereafter, Interior shall review and disclose

at least 500 pages of potentially responsive records to the FOIA request, and shall disclose any

responsive non-exempt portions of those records to Guardians on the first Friday of the month

until Interior discloses all responsive, non-exempt portions of potentially responsive records; and

(3) that the parties shall file joint status reports with the Court every sixty (60) days to inform the

Court of the progress the parties have made in the interim. ECF No. 19, ¶¶ 1, 2–4.

        3.       On December 15, 2020, Interior sent Guardians a final response letter.
            Case 1:18-cv-02498-RCL Document 32 Filed 03/01/21 Page 2 of 2




       4.       Plaintiff advised Defendant that it has no further issues with respect to the

agency’s response to its FOIA request, but that it intends to pursue a claim for attorneys’ fees.

Defendant requested that Plaintiff provide an informal demand for attorneys’ fees supported by

adequate documentation. Plaintiff provided that information to Defendant on February 2, 2021.

Defendant intends to provide a response to Plaintiff’s informal demand by March 19, 2021. The

parties therefore request additional time to resolve Plaintiff’s claim and this case without Court

intervention, and request that they file a further Joint Status Report on or before April 5, 2021,

unless the case is dismissed before then.

       Respectfully submitted this 1st day of March 2021.

DAVID BAHR (D.D.C. Bar #OR0001)                        MICHAEL R. SHERWIN
Bahr Law Offices, P.C.                                 Acting United States Attorney
1035 ½ Monroe Street
Eugene, Oregon 97402                                   BRIAN P. HUDAK
Tel: (541) 556-6439                                    Acting Chief, Civil Division
davebahr@mindspring.com

___/s/ __Emma Bruden_______________                    __/s/ Paul Cirino_ ____________
Emma A. O. Bruden (OR Bar #163525)                     PAUL CIRINO, D.C. Bar # 1684555
  Admitted pro hac vice                                Assistant United States Attorney
Kampmeier & Knutsen PLLC                               Civil Division
1300 SE Stark Street, Suite 202                        555 Fourth St., N.W.
Portland, Oregon 97214                                 Washington, D.C. 20530
Tel: (503) 719-5641                                    Phone: (202) 252-2529
emma@kampmeierknutsen.com                              Email: paul.cirino@usdoj.gov

Attorneys for Plaintiff                                Attorneys for Defendant




                                                  2
